                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                      :
ANDREW T. BINKS
                                      :

        v.                            :   Civil Action No. DKC 19-0732

                                      :
KAREN L. COLLIER, et al.
                                      :

                             MEMORANDUM OPINION

        Presently pending and ready for resolution in this breach of

contract and fraud case is the motion to dismiss filed by Defendant

Karen Collier and Thomas1 Collier.        (ECF No. 12).    The issues have

been fully briefed, and the court now rules, no hearing being

deemed necessary.        Local Rule 105.6.   For the following reasons,

the motion to dismiss will be granted, but the case will be

transferred, rather than dismissed.

I.      Background

        Unless otherwise noted, the facts outlined here are set forth

in the complaint and construed in the light most favorable to

Plaintiff.

        This case arises from two contracts between Plaintiff, a

resident of Maryland, and Defendants, both residents of Hamilton,

Ohio.        The first of these contracts was “an agreement to settle

civil and criminal disputes” entered into on either January 27,



        1   The complaint misspells Mr. Collins’ name as “Tomas.”
2016 or February 10, 2016, in Ohio.       Plaintiff and Defendant Karen

Collier were formerly married.     After their divorce, however, the

two were involved in a dispute “in a domestic relations court in

Ohio.”   That dispute apparently settled, and it is the breach of

the settlement agreement which forms the basis of Plaintiff’s

complaint.   How Ms. Collier allegedly breached the agreement is

not entirely clear.      Plaintiff also alleges that Ms. Collier

fraudulently induced him into entering into the first contract and

that “she never intended to follow through with the agreement.”

As part of the dispute in the Ohio state court, Plaintiff’s and

Ms. Collier’s son, Austin Binks, allegedly intended to testify

against his mother.     Plaintiff claims, however, that Defendants

violently suppressed Austin Binks’ testimony.

     Plaintiff   also   brings   claims    of   “Malicious   Prosecution”

related to a claim which Ms. Collier brought against him in the

course of his filing for bankruptcy in Maryland in June 2016.

Plaintiff claims that that adversary suit, too, settled, and that

Ms. Collier went on to breach that settlement agreement as well.

     Finally,    Plaintiff   asserts   “Mail    Fraud,”   “Wire   Fraud,”

“RICO,” and “Perjury” claims against Defendants relating to their

breaches of contract, their efforts to prevent Austin Binks’

testimony, and their alleged efforts to pose as Mr. Binks in order

to have vehicle registration information sent from the Maryland



                                   2
Motor Vehicle Administration (“MVA”) to Defendants’ attorney’s

address, instead of Mr. Binks’ address.

       Plaintiff filed this complaint on March 8, 2019.            (ECF No.

1).    Plaintiff alleges that this court has diversity jurisdiction,

28 U.S.C. § 1332, over this matter.            Defendants moved to dismiss

on September 13, 2019. (ECF No. 12).           Finally, it bears mentioning

that Austin Binks has also brought suit against Defendants in

another matter before this court; his case arises out of some, but

not all, of the Defendants’ alleged conduct in this case.

II.    Analysis

       Defendants move to dismiss for lack of personal jurisdiction.

When    a   court’s    power   to   exercise    personal   jurisdiction   is

challenged by a motion under Fed. R. Civ. P. 12(b) (2), “the

jurisdictional question is to be resolved by the judge, with the

burden      on   the   plaintiff    ultimately    to   prove   grounds    for

jurisdiction by a preponderance of the evidence.”              Carefirst of

Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 396

(4th Cir. 2003) (internal citation omitted). If jurisdiction turns

on disputed facts, the court may resolve the challenge after a

separate evidentiary hearing or may defer ruling pending receipt

at trial of evidence relevant to the jurisdictional question.

Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989).            If the court

chooses to rule without conducting an evidentiary hearing, relying

solely on the basis of the complaint, affidavits, and discovery

                                       3
materials, “the plaintiff need only make a prima facie showing of

personal jurisdiction.” Carefirst, 334 F.3d at 396. In determining

whether the plaintiff has met his burden, all jurisdictional

allegations must be construed in the light most favorable to the

plaintiff, and the most favorable inferences must be drawn for the

existence   of   jurisdiction.   See   New   Wellington   Fin.   Corp.   v.

Flagship Resort Dev. Corp., 416 F.3d 290, 294 (4th Cir. 2005).

     Where a defendant is a nonresident, a federal district court

may exercise personal jurisdiction only if “(1) an applicable state

long-arm statute confers jurisdiction and (2) the assertion of

that jurisdiction is consistent with constitutional due process.”

Nichols v. G.D. Searle & Co., 991 F.2d 1195, 1199 (4th Cir. 1993).

The Maryland long-arm statute, Md.Code Ann., Cts. & Jud. Proc. §

6–103, authorizes the exercise of personal jurisdiction to the

limits permitted by the Due Process Clause of the Fourteenth

Amendment. See ALS Scan, Inc. v. Digital Serv. Consultants, Inc.,

293 F.3d 707, 710 (4th Cir. 2002) (citing Androutsos v. Fairfax

Hosp., 323 Md. 634, 637 (1991)). This broad reach does not suggest

that analysis under the long-arm statute is irrelevant; rather, it

reflects that, “to the extent that a defendant’s activities are

covered by the statutory language, the reach of the statute extends

to the outermost boundaries of the due process clause.”          Dring v.

Sullivan, 423 F.Supp.2d 540, 545 (D.Md. 2006) (quoting Joseph M.

Coleman & Assocs., Ltd. v. Colonial Metals, 887 F.Supp. 116, 118–

                                   4
19 n. 2 (D.Md. 1995)); see also Mackey v. Compass Mktg., Inc., 391

Md. 117, 141 n. 6 (2006) (although the “long-arm statute is

coextensive with the limits of personal jurisdiction set by the

due process clause,” it is not “permissible to simply dispense

with analysis under the long-arm statute”).

     Maryland’s long arm statute, Md. Code Ann., Cts. & Jud. Proc.

§ 6-103, provides in part:

          (b) A court may exercise personal jurisdiction
          over a person, who directly or by an agent:

          (1) Transacts any business or performs any
          character of work or service in the State;

          (2) Contracts to supply goods, food, services,
          or manufactured products in the State;

          (3) Causes tortious injury in the State by an
          act or omission in the State;

          (4) Causes tortious injury in the State or
          outside of the State by an act or omission
          outside the State if he regularly does or
          solicits business, engages in any other
          persistent course of conduct in the State or
          derives substantial revenue from goods, food,
          services, or manufactured products used or
          consumed in the State; ...

          (5) Has an interest in, uses, or possesses
          real property in the State

There is a limiting condition in § 6-103(a): “If jurisdiction over

a person is based solely upon this section, he may be sued only on

a cause of action arising from any act enumerated in this section.”

     To satisfy the long-arm prong of the analysis, a plaintiff

must specifically identify a statutory provision that authorizes

                                5
jurisdiction, either in his complaint or in opposition to a Rule

12(b)(2) motion.       See Ottenheimer Publishers, Inc. v. Playmore,

Inc., 158 F.Supp.2d 649, 652 (D.Md. 2001); Johansson Corp. v.

Bowness Constr. Co., 304 F.Supp.2d 701, 704 n. 1 (D.Md. 2004).

        Plaintiff does not cite any statutory provision authorizing

jurisdiction.       In his opposition to the motion to dismiss, Mr.

Binks alleges that Defendants’ actions of “commit[ing] wire fraud

by calling the Maryland MVA” and impersonating Mr. Binks gives

this court jurisdiction over Defendants.              (ECF No. 13, at 2).     Mr.

Binks     also   contends    that     this   court    has   jurisdiction      over

Defendants       because    certain     of    his     claims    “have   national

jurisdiction as the act crosses state lines[.]”                (Id. at 2-4).

        Mail and wire fraud are criminal acts which do not give rise

to a civil cause of action.           Mail and wire fraud may be asserted

as predicate acts in a civil RICO claim – which Plaintiff has

arguably done – so long as they are pled with particularity

pursuant to Fed. R. Civ. P. 9(b).              See Proctor v. Metro. Money

Store Corp., 645 F.Supp.2d 464, (D.Md. 2009).                  This single phone

call is insufficient for personal jurisdiction.

        The only remaining question is whether to dismiss or transfer.

The court may transfer any case in which personal jurisdiction is

lacking under 28 U.S.C. § 1406.         The United States Court of Appeals

for the Fourth Circuit “has adopted a reading of [§] 1406(a)

authorizing      transfer    ‘for     any    reason    which    constitutes    an

                                         6
impediment to a decision on the merits in the transferor district

but      would    not      be     an      impediment       in     the         transferee

district.’”       Estate    of    Bank     v.    Swiss   Valley    Farms       Co.,   286

F.Supp.2d 514, 522 (D. Md. 2003) (quoting Porter v. Groat, 840

F.2d 255, 258 (4th Cir. 1988)).                Lack of personal jurisdiction is

one such “impediment,” and whether to dismiss or transfer an action

under § 1406(a) rests           within    the     discretion      of    the    district

court.     Id.    Likewise, the United States Supreme Court has held

that “[t]he      language       of §     1406(a) is      amply    broad    enough      to

authorize the transfer of cases, however wrong the plaintiff may

have been in filing his case as to venue, whether the court in

which it was filed had personal jurisdiction over the defendants

or not.”     Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466 (1962).

Courts “generally favor transfer over dismissal, unless there is

evidence that a case was brought in an improper venue in bad faith

or to harass defendants.”              Zalatel v. Prisma Labs, Inc., 226 F.

Supp. 3d 599, 613–14 (E.D. Va. 2016); see also Belfiore v. Summit

Fed. Credit Union, 452 F. Supp. 2d 629 (D. Md. 2006) (“transfer is

generally the favored route where the Court has a choice between

transfer and dismissal”).

      Defendants, while arguing for dismissal, suggest that Ohio is

the proper venue for this case.             (ECF No. 12-1, at 5-6).             The test

for whether transfer is appropriate under § 1406(a) hinges on

whether    such    transfer       is     “in    the   interest     of     justice[.]”

                                            7
“Consideration of the interests of justice is intended to encompass

all those factors bearing on transfer that are unrelated to

convenience of witnesses and parties.”      Cross v. Fleet Reserve

Ass'n Pension Plan, 383 F.Supp.2d 852, 857 (D.Md. 2005) (citation

and internal quotation marks omitted).   Here, Ohio clearly has an

interest in adjudicating this case because the vast majority of

the alleged conduct occurred in that state.   Relatively little in

the Plaintiff’s complaint has anything to do with the state of

Maryland.   Moreover, a court’s familiarity with the applicable law

is one factor to consider in the interest of justice analysis.

Lynch v. Vanderhoef Builders, 237 F.Supp. 2d 615, 618 (D.Md. 2002).

Here, the agreements forming the basis of Plaintiff’s complaint

appear to be Ohio contracts, and the vast majority of Defendants’

alleged conduct occurred in Ohio and is subject to Ohio law.

     Because the court will transfer this action, Defendants’

alternative request to stay this case and appoint a guardian at

litem will not be considered.

III. Conclusion

     For the foregoing reasons, the motion to dismiss filed by

Defendants will be granted.   A separate order will follow.



                                               /s/
                                     DEBORAH K. CHASANOW
                                     United States District Judge




                                 8
